                                                                                                  ____
                                                                                                    _________
                                                                                                       ____
                                                                                                          _________
                                                                                                            ____    _____
                                                                                                                 ____
                                                                                                                 ____    _____
                                                                                                                       ____ _____
                                   UNITED STATES DISTRICT COURT
                      for the                       District of                         New Jersey

             United States of America
                                                                           ORDER SETTING CONDITIONS
                             v.                                                   OF RELEASE

                                                                                          Case Number: r            ZO
                      Defendant
                                  st-


                             2.i
                                          —---


IT IS ORDERED on this          day of.\4’n,, 2Ot) that the release of the defendant is subj
conditions:                                                                                   ect to the following
        (1) The defendant must not violate any federal, state or local
                                                                       law while on release.
       (2) The defendant must cooperate in the collection of a DNA
                                                                        sample if the collection is authorized by
            42 U.S.C. 14135a.
                         §
        (3) The defendant must immediately advise the court, defense
                                                                      counsel, and the U.S. attorney in writing before
            any change in address andior telephone number.
        (4) The defendant must appear in court as required and mus
                                                                   t surrender to serve any sentence imposed.
                                                         Release on Bond
Bail be fixed at $   50)     00. U J             and the defendant shall be released upon:

      (      Executing an unsecured appearance bond
                                                       ( ) with co-signor(s)
      ( )   Executing a secured appearance bond
                                                   ( ) with co-signor(s)
            and ( ) depositing in cash in the registry of the Court
                                                                             of the bail fixed; and/or ( ) execute an
            agreement to forfeit designated property located at
            Local Criminal Rule 46. I(d)(3) waived/not waived by the Cou
                                                                           rt.
      ( )   Executing an appearance bond with approved sureties, or the depo
                                                                               sit of cash in the full amount of the bail
            in lieu thereof;

                                               Additional Conditions of Release
ipon finding that release by the above methods will not by them
                                                                 selves reasonably assure the appearance of the
lefendant and the safety of other persons and the community, it
                                                                is further ordered that the release of the defendant is
;ubject to the condition(s) listed below:

T IS FT1R.THER ORDERED that, in addition to the above, the follo
                                                                     wing conditions are impo
     (V ) Report to Pretrial Services (“PTS”) as directed and advise them immediately of anysed:   contact with law
          enforcement personnel, including but not limited to, any arres
                                                                          t, questioning or traffic stop.
    ( ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer;
          with any witness, victim, or informant; not retaliate against                                      not tamper
                                                                        any witness, victim or informant in this case.
    ( ) The defendant shall be released into the third party custody of____________________________________
            who agrees (a) to supervise the defend
                                                  ant in accordance with all the conditi
                                                                                          ons of release, (b) to use every effort
            to assure the appearance of the defend
                                                   ant at all scheduled court proceedings,
                                                                                            and (c) to not
            immediately in the event the defend                                                            fy the court
                                               ant violates any conditions of relea
                                                                                    se or disappears.



             Custodian Signature:
                                                                                  Date:
                                                                                                                            PAGE 1 0F3

    ( The defendant’s travel is restricted to ( ) New Jersey ( ) Other
                                                                                   unless approved by Pretrial Services (PTS).
(I)      Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
( )      Substance abuse testing andlor treatment as directed by PTS. Refrain from obstructing or tamper
                                                                                                               ing with
         substance abuse testing procedures/equipment.
( )     Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms
                                                                                                                in any
        home in which the defendant resides shall be removed by                       and verification provided to PTS.
(   )   Mental health testing/treatment as directed by PTS.
(   )   Abstain from the use of alcohol.
(   )   Maintain current residence or a residence approved by PTS.
(   )   Maintain or actively seek employment and/or commence an education program.
(   )   No contact with minors unless in the presence of a parent or guardian who is aware of the present
                                                                                                                 offense.
(   )   Have no contact with the following individuals:
(   )   Defendant is to participate in one of the following home confinement program components and
                                                                                                              abide by
        all the requirements of the program which ( ) will or ( ) will not include electronic monitoring or
                                                                                                                  other
        location verification system. You shall pay all or part of the cost of the program based upon your ability
                                                                                                                        to
        pay as determined by the pretrial services office or supervising officer.
         ( ) (i) Curfew. You are restricted to your residence every day ( ) from                    to           or
                    ( ) as directed by the pretrial services office or supervising officer; or
         ( ) (ii) Home Detention. You are restricted to your residence at all times except for employment;
                    education; religious services; medical, substance abuse, or mental health treatment; attorney
                    visits; court appearances; court-ordered obligations; or other activities as pre-approved by
                    the pretrial services office or supervising officer; or
         ( ) (iii) Home Incarceration. You are restricted to your residence at all times except for medical
                    needs or treatment, religious services, and court appearances or other activities pre-approved
                    by the pretrial services office or supervising officer.

( ) Defendant is subject to the following computer/internet restrictions which may include manual
         inspection andJor the installation of computer monitoring software as deemed appropriate by
         Pretrial Services;
         ( ) (i) No Computers defendant is prohibited from possession and/or use of computers or
                                     -




                     connected devices.
        ( )    (ii)  Compu   ter No Internet Access: defendant is permitted use of computers or connected
                                -




                     devices, but is not permitted access to the Internet (World Wide Web, FTP Sites, IRC
                     Servers, Instant Messaging, etc);
        ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected
                    devices, and is permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers,
                    Instant Messaging, etc.) for purposes pre-approved by Pretrial Services at
                    [ j home [] for employment purposes.
        ( ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in
                    the home utilized by other residents shall be approved by Pretrial Services, password
                    protected by a third party custodian approved by Pretrial Services, and subject to inspection
                    for compliance by Pretrial Services.

( )Other:

( ) Other:

( )Other:


                                                                                                                    Page 2 of 3
                                         ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                       Violating any of the foregoing conditions of release may result in the immediate
                                                                                                            issuance of a warrant
 for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and
                                                                                                     a prosecution for contempt
 of court and could result in imprisonment, a fine, or both.
            While on release, if you commit a federal felony offense the punishment is an additio
                                                                                                     nal prison term of not more
 than ten years and for a federal misdemeanor offense the punishment is an additional prison term
                                                                                                      of not more than one year.
 This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
            It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both,
                                                                                                         to: obstruct a criminal
 investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliat
                                                                                                 e against a witness, victim, or
 informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer
                                                                                                     of the court. The penalties
for tampering, retaliation, or intimidation are significantly more serious if they involve a killing
                                                                                                        or attempted killing.
            If, after release, you knowingly fail to appear as the conditions of release require, or
                                                                                                         to surrender to serve a
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may
                                                                                                          be imposed. If you are
convicted of:
                (1) an offense punishable by death, life imprisonment, or imprisonment for a term of
                                                                                                           fifteen years or more
                       you will be fined not more than $250,000 or imprisoned for not more than 10 years, or
                                                                                                                      both;
                     —




                (2) an offense punishable by imprisonment for a term of five years or more, but less than
                                                                                                               fifteen years you
                     will be fined not more than $250,000 or imprisoned for not more than five years, or both;
                                                                                                                            —




                (3) any other felony you will be fined not more than $250,000 or imprisoned not more than
                                      —


                                                                                                                      two years, or
                     both;
                (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more
                                     —

                                                                                                                 than one year, or
                     both.
               A term of imprisonment imposed for failure to appear or surrender will be consecutive to any
                                                                                                                    other sentence
you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted
                                                                                                                .

                                             Acknowledgment of the Defendant

              I acknowledge that I am the defendant in this case and that I am aware of the conditions of release
                                                                                                                  . I promise
to obey all conditions of release, to appear as directed, and surrender to seiv any sentence impose
                                                                                                      d. I am aware of the
penalties and sanctions set forth above.
                                                                                    )

                                                                                   iant ‘s Signature
                                                                                f’JV4J.      (
                                                                                 City and State

                                          Directions to the United States Marshal
  ( V’5’The defendant is ORDERED released after processing.
  ( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge
          that the defendant has posted bond and/or complied with all other conditions for release. If
                                                                                                       still in custody, the
          defendant jnust be produced before the appropriate judge at the time and place specified.

 Date: t/iJzo
                                                                          (J.ludicial Officer ‘s Signature
                                                                                        CT             kA        (ks1S
                                                                           Printed name and title            1
 (REV. 1/09)
                                                                                                                      PAGE3OF3
